Exhibit Execution version GLOBAL DEED OF RELEASE DATED 29 September, 2009 CENTRAL EUROPEAN MEDIA ENTERPRISES LTD. and CME MEDIA ENTERPRISES B.V. and CENTRAL EUROPEAN MEDIA ENTERPRISES N.V. as Released Parties and THE BANK OF NEW YORK MELLON, ACTING THROUGH ITS LONDON BRANCH (FORMERLY JPMORGAN CHASE BANK, N.A., LONDON BRANCH) as Security Trustee CONTENTS Page 1. Definitions 1 2. Release 2 3. Further Assurance 2 4. Expenses 3 5. Contracts (Rights of Third Parties) Act 3 6. Counterparts 3 7. Governing Law and Jurisdiction 3 THIS DEED is dated 29 September, 2009. BETWEEN: (1) CENTRAL EUROPEAN MEDIA ENTERPRISES LTD., a company incorporated under the laws of Bermuda with registration number 19574 (the “CME Ltd”); (2) CME MEDIA ENTERPRISES B.V., a private limited liability company incorporated under Dutch laws with registration number 96385(0) (“CME BV”); (3) CENTRAL EUROPEAN MEDIA ENTERPRISES N.V., a public limited liability company incorporated under the laws of the Netherlands Antilles with registration number 67248(0)(“CME NV”; and together with CME Ltd and CME BV, the “Released Parties”); and (4) THE BANK OF NEW YORK MELLON, ACTING THROUGH ITS LONDON BRANCH (FORMERLY JPMORGAN CHASE BANK, N.A. LONDON BRANCH),with registered address One Canada Square, London E14 5AL, United Kingdom, (the “Security Trustee”). BACKGROUND: (A) The Released Parties and the Security Trustee enter into this Deed in connection with the Indenture (as defined below) and the redemption of the Notes (as defined below). (B) CME Ltd has delivered a Redemption Notice to redeem the Notes at the Redemption Price. (C) It is intended that this document takes effect as a deed notwithstanding the fact that a party may only execute this document under hand. IT IS AGREED as follows: 1.DEFINITIONS 1.1 In this Deed: “Discharge Date” means the later of either September 29, 2009 or the date on which the conditions of Section 8.5(ii) of the Indenture have been satisfied. “Indenture” means the indenture, dated May 5, 2005 among CME Ltd, CME NV, CME BV, Bank of New York Mellon, acting through its London branch (formerly JPMorgan Chase Bank, N.A., London branch), as Trustee, Transfer Agent, Principal Paying Agent and Security Trustee and The Bank of New York Mellon (Luxembourg) S.A. (formerly J.P. Morgan Bank Luxembourg S.A.), as Registrar, Luxembourg Transfer Agent and Luxembourg Paying Agent. “Notes” means the notes issued pursuant to the Indenture that are outstanding on the Discharge Date. “Released Assets” means the assets of each of the Released Parties subject to security interests under the Security Documents and as listed in the column headed “Released Assets” in
